ON MOTION FOR REHEARING
No. 4536. Decided March 30, 1951.
By THE COURT.
Submitted on motion of the appellants for rehearing on the ground that since the Court has announced its opinion certain information has come to the knowledge of the appellants that the plaintiffs are not the real parties in interest.
This is an appeal on questions of law. We know of no way whereby this Court can take testimony on the issue raised by the appellants. This appeal must be disposed of on the record of the trial court. The appellants will be required to pursue whatever remedy may be afforded in the trial court.
Motion overruled.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.